Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18- 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18, 29, and 32 ,the particular type of modification (and degree of modification) of the recited “modified granulation PET…” has not been clearly set forth in claims 18, 29, 32, i.e. it is unclear whether the modification is a result of the addition of the PET regranulate or whether another previous modification was performed such 
Moreover, it is unclear whether the initial PET is from previously recycled material itself or is virgin material and is now considered a recyclate or whether the final or composite PET material is considered the recyclate, i.e. containing both the initial PET and the regranulated PET (or whether the entire container is made up of the recycled PET material)l.  Applicants wording lends itself to several ambiguous interpretations. The Examiner has interpreted the claims as being directed to a PET container formed by using PET scrap material to be added to, i.e. used therein, a new PET process wherein a virgin PET reactant and a recycled PET material are combined to produce a new PET product. 
The following rejection is in view of this interpretation:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090264545 see abstract, pages 1-3, Example 5, Table 7, Example 6 and claims 1, 7, 13, 17, 20 and  38.
With regard to claims 18 directed to: 
a polyethylene terephthalate (PET) regranulate suitable for forming extrusion blow-molded containers, the PET regranulate at least partially formed from a modified granulated PET recyclate, 
Note in paragraph [0029] the reference discloses that “regrind” or excess scrap polymeric material that is recovered from the extrusion blow molding process may be reintroduced into the extrusion process along with virgin materials. 
Thus, the reintroduction of the scrap PET to the Virgin PET is comparable to the regranulate formed from a modified granulated PET recyclate above. As noted above, applicants have not clearly identified what “modification” has been done nor have applicants identified what constitutes the recyclate.
the PET regranulate having an intrinsic viscosity of at least 0.95 dl/g measured according to ASTM D 4603, and …


…the PET regranulate configured to form an extrusion blow-molded containers.
See paragraphs [0004] and [0005] regarding the production of containers including bottles etc. as well as  Example 5, Table 7, Example 6 and claims 1,7, 13, 17, 20 and  38.
With regard to claims 22, 23, and 44, note that paragraph [0036] discloses the use of chain extenders which may be trimellitic anhydride, haloformyl RCOX, pyromellitic dianhydride C(O)OC(O) etc. wherein “amount of chain extender usually ranges from about 0.1 to about 5 wt %, often from about 0.1 to about 0.5 wt %.  It is well known that the anhydride functional group consists of two carbonyl groups as shown in the reference. Note also paragraph  [0037] which discloses that” polyester composition also may be modified with branching agents. Branching agents are compounds which have three or more functional groups, and can have low molecular weight. Non-limiting examples of branching agents include pentaerythritol and trimethylolpropane, or other suitable polyols. As with chain extenders, these functional groups can react with the hydroxyl or carboxyl groups in PET to extend chain length and/or create branching or cross-linking. The amount of branching agent can vary depending on the type and molecular weight of the polyester components. The amount of branching agent usually ranges from about 0.01 to about 1 wt %, often from about 0.01 to about 0.1 wt %.”
Since applicants language does not exclude the additional use of chain extenders or branching agents as discussed in the reference, both the chain extenders, the branching agents and the end groups of the PET read on applicant’s claims 22 and 23. Although the amount of the carboxyl end groups and the hydroxyl end groups is not 
	With regard to claim 24, wherein the PET regranulate comprises spherical pellets:
Note paragraph [0046] wherein [t]he pellets formed from the quenched polyester composition are typically dried to the desired low moisture content before being fed to the EBM extruder. Moisture, if present in the pellets promotes hydrolytic degradation of the linear crystallizable PET chains during extrusion or blow molding, which may result in chain scission and an undesired drop in I.V. Drying can be accomplished by a conventional desiccant dryer. Vacuum drying was also shown to be effective in reducing 
With regard to claims 28, note paragraphs [0026] and [0032] discloses the use of the containers for food and beverages.
With regard to claims 30 and 31, note paragraphs [0032], Example 7 and Figure 12. 
The reference differs only in the specific parameters such as temperature, pressure, water content etc. Since the reactants appear to be the same, the resulting product has an intrinsic viscosity within the range as claimed and the product may be used for making containers such as bottles having the same intrinsic viscosity within the range that is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since such is shown by the reference as discussed above and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
    One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
 In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.
Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 


Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765